DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Terminal Disclaimer
The terminal disclaimer filed on 2021-10-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 9923919 and 10536479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  Specifically, the claims are allowable for primarily the same rationale as parent applications 14822287 (now US Patent 9923919) and 15928748 (now US Patent 10536479).  That is:

Felguera et al. (WIPO Publication No. 2013091709-A1, hereinafter “Felguera”) teaches enhancing browsing security by transforming the morphology of a web application code.  In particular, an Obfuscation Server 220 performs real-time transforming of code generated by a web server before it is delivered to a user device and reverses the transformation from replies received from the user device.

Boodaei et al. (US Pre-Grant Publication No. 20080222736-A1, hereinafter “Boodaei”) teaches obfuscation of webpages in a fashion similar to Felguera.  In addition, the DOM may be updated wherein a Trojan program will refer to an “old field value of the form”, rather than a current one.

Spradlin et al. (US Pre-Grant Publication No. 20120159193-A1, hereinafter “Spradlin”) teaches securing application through opcode randomization.  In particular, the opcodes of an application are randomized at loading and undergo a reverse transformation at run-time.  Malware that attempts to inject code is promptly detected, as using the original instructions result in code that, after reverse transformation, is meaningless and/or error prone.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  In particular, Felguera-Boodaei-Spradlin in combination do not disclose “generate modified web code based on the web code by changing a particular programmatic element to a modified programmatic element throughout the web code” and then “receive report data generated by the instrumentation code, the report data 
Although Felguera discloses thwarting malware that attempts to interact with a webpage, Felguera does not disclose attempting to detect malware on a client interacting with the webpage.  The Examiner notes that Boodaei manipulates a browser’s Document Object Model (DOM) to distinguish a “genuine submission” from “a Trojan” that “parses the page” and responds with a delay.  However, in Boodaei the client receives the original field name, whereas the claimed invention transforms the original value prior to being sent to the client; that is, the claim implies that the client does not receive the original form.  Further, the claim performs interaction with a version of the particular programmatic element (e.g. function, subroutine, object) that does not exist in the modified web code, as opposed to updating a “field value” as in Boodaei.  In addition, while Boodaei (and similarly Spradlin) could detect tampering (e.g. calling an incorrect parameter or having injected code be sanitized by reverse translation), such does not necessarily detect that the original (pre-translated) function was called, as opposed to any other erroneous (Boodaei) or malicious (Spradlin) function or operation.        
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “generate modified web code based on the web code by changing a particular programmatic element to a modified programmatic element throughout the web code” and then “receive report data generated by the instrumentation 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491